IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



 COMMONWEALTH OF PENNSYLVANIA,                    Nos. 16 and 17 MM 2021

                    Respondent



             V.




 DION DAVID DERRIG,

                    Petitioner



                                       ORDER




PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc and the Petition for Appointment of Counsel are

DENIED.